

Agreement on Registration of Accounts Receivable Transfer
 
No:__________________                                                     
 
Transferor（Party A）：Kunming Shenghuo Pharmaceutical (group) Co., Ltd.
 
Address: No.2 Jing You Road, Kunming Economy and Technology Developing District
 
Post Code：650217
 
Legal Representative（person-in-charge）：Gui Hua Lan
 
Fax：+86-871-7282672
 
Tel：+86-871-7282691
 
Transferee（Party B）: Heping Branch, China Construction Bank
 
Address：No. 300 South Ring Road
 
Post Code：650000
 
Person-in-charge: Tao Yang
 
Fax：+86-871-3512821
 
Tel：+86-871-3546917


Since the entering of the Domestic Factoring Contract with Recourse No.
HPBL20100001 (hereinafter referred to as “Factoring Contract”), both parties,
upon negotiation, mutually agree to conclude this Agreement regarding to the
registration of accounts receivable according to relevant laws, rules and
regulations.
 
1. Registration of Pledge/Transfer


Both parties agree that, after the Agreement is entered into, it is Party B’s
liability to register the accounts receivable under the Factoring Contract
through the AR Registration Notification System of Credit Centre, People’s Bank
of China. The contents of registration shall be solely determined by the Party
B, which include but not limited to Party A’s basic information, AR description
and term of registration. Party A shall provide all kinds of necessary
assistance as per the requirement of Party B. It is Party A’s liability to bear
the relevant expenses on registration.

 
1

--------------------------------------------------------------------------------

 


2. Party A promises that all the documents and information provided are
accurate, true, complete, legal and effective, otherwise it shall bear all the
subsequences.


Party A shall inform truthfully all of its valid names (if Party A is a natural
person, it shall inform Party B all of its valid names and ID Number) to Party B
within 4 months prior to the date of signing this Agreement. Where Party B
suffers from damages due to Party A’s failure in truthful notification, it is
Party A’s liability to bear all responsibilities of indemnity.


3. After the Agreement becomes effective, if the registration turns to be
invalid caused by any reason, Party B is entitled to go through the
re-registration procedure as per this Agreement, without signing an additional
agreement; If relevant laws and rules or relative authorities require Party A to
sign the agreement on registration extension or other documents, it shall do so
immediately.
  
4. Registration Extension


Both parties agree that, where the registration needs to be extended (no
limitation of times of extension), Party B is entitled to handle the extension
of registration by itself. If relevant laws and rules or relative authorities
require Party A to sign the agreement on registration extension or other
documents, it shall do so immediately.
 
5. Change of Registration


Party A shall review the accuracy of registered information and notify Party B
to change the registration for identified errors and omissions. Where those
errors and omissions failed to be corrected timely due to Party A’s delay of
notification, Party A shall bear all the subsequences arising hereunder.
Where the existing omissions or errors are identified by Party B in the content
of registration; or the registered contents require to be changed, Party B is
entitled to change the registration by itself. At that time, Party A shall sign
relevant change agreement and provide all kinds of necessary assistance as per
the requirements of Party B.
In case that registered contents related to Party A are changed, include but not
limited to the change of Party A’s legal registered name or valid ID Number,
Party A shall inform Party B within 5 business days since the date of change and
shall provide relevant certificates and documents, it shall also sign all the
relevant change agreement as per the requirement of Party B, so that Party B
could handle the change of registration by itself. If Party B suffers from any
damage due to Party A’s failure of abiding by the above mentioned provisions, it
is Party A’s liability to bear all responsibilities of indemnity and other legal
responsibilities.

 
2

--------------------------------------------------------------------------------

 


6. This Agreement constitutes an integral part of the Factoring Contract and has
the same legal force as the text of the Contract. Where relevant provisions are
not prescribed or clearly prescribed, shall perform as the Factoring Contract
prescribed.


7. Other Covenants
 
None.




 
   

 
8. Effect of Agreement
 
This Agreement becomes valid upon signature or seal by the two parties.
 
9. This Agreement is made out in  four  copies.


Party A（Seal）：
 
Legal Representative（person-in-charge）or authorized
representative（Signature）：Qiong Hua Gao
 
May 14, 2010


Party B（Seal）：
 
Person-in-charge or authorized representative（signature）： Tao Yang
 
May 14, 2010

 
3

--------------------------------------------------------------------------------

 